DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	A data acquisition system, 
 	data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period;
 	a controller configured to be in communication connection with the data acquisition units constructed to set a sampling interval of an ith datum according to the data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a relatively smallest data acquisition period of respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data,
 	wherein, upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units, on the plurality of data, until a formula (3) is satisfied for a first time, 
 	the controller is configured to perform a first polling, on the ith datum, of the data acquisition unit among the data acquisition units used to acquire the ith datum,
T_i1 = CP x n_1             
                ≥
            
        SP_i ...... (3),
and wherein in formula (3), 
T_i1 is an time elapsed since the start of polling, 
CP is the polling interval, 
SP_i is a sampling period of the ith datum, and 
n_1 is an integer.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “…set a sampling interval of an ith datum according to the data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a relatively smallest data acquisition period of respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data, wherein, upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units, on the plurality of data, until a formula (3) is satisfied for a first time,…perform a first polling, on the ith datum, of the data acquisition unit among the             
                ≥
            
        SP_i ...... (3), and wherein in formula (3), T_i1 is an time elapsed since the start of polling, CP is the polling interval, SP_i is a sampling period of the ith datum, and n_1 is an integer” as drafted, are processes, under their broadest reasonable interpretation, covers mathematical concepts. 
Accordingly, the claim recites an abstract idea.
 	The claim recites additional elements of “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period; a controller configured to be in communication connection with the data acquisition units”. The claim limitation “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period” is recited at a high level of generality, and is considered to be insignificant data gathering steps. 
The claim limitation “a controller configured to be in communication connection with the data acquisition units”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that it amounts to no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claim is not patent eligible.
Dependent claims 2-4, 9-11, 13-15, and 19, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claims 5 and 20, add the additional element of “a connection unit, connected between the controller and the data acquisition units to facilitate communication between  the controller and the data acquisition units, wherein the connection unit is configured to receive the ith datum from the data acquisition units and sends the ith datum to the controller”. However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that it amounts to no more than mere instructions to apply the exception using a generic computer components. The claim is directed to an abstract idea.
Dependent claim 6, add the additional element of “a buffer unit, constructed to buffer the ith datum received”. However, this limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer 
Dependent claim 7, add the additional element of “wherein the target object is a driver to drive a robot device, and the data acquisition units include sensor units to acquire data related to the driver”. However, these limitations are recited at a high level of generality (i.e., as a generic known structures performing a generic computer function of ranking information) such that it amounts to no more than mere instructions to apply the exception using a generic computer components. The claim is directed to an abstract idea.
 	Independent claims 8, 12, and 16-18, the claims are rejected with the same rationale as in claim 1. 

Drawings
5.   The drawings of Figures 2 and 3 are objected to under 37 CFR 1.83 (a) and 1.84(n) and (o) because Figures 2 and 3 show features specified in Applicant’s disclosure and claims are not illustrated with “label representation” corresponding to elements of the drawing thereby the elements/features of the respective Fig. 2 and 3 are not readily identifiable, for example Fig. 2, block s201 should include few words such as “acquire data relate to a target object”, etc… 
 	Any element/structural detail that is essential for a proper understanding of drawing should be indicated with corresponding labels/legends and they should contain as few words as possible. Any structural detail that is essential for a proper 
 	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	Claims 1-7 and 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1-7 and 20 limitation use the terms “a data acquisition units, a connection unit, a buffer unit ” that are generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “a data acquisition units, a connection unit, a buffer unit” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “a data acquisition units, a connection unit, a buffer unit” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the terms “a data acquisition units, a connection unit, a buffer unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the terms “a data acquisition units, a connection unit, a buffer unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “a data acquisition units, a connection unit, a buffer unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-7 and 20, the limitation “a data acquisition units”, appear to corresponds to a structure or hardware (sensors), as indicated in the original specification ([0037]).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claims 1, 8, 12, and 16-18 recite the limitation “…set polling interval according to a relatively smallest data acquisition period of respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data.” However, the claim language “a relatively smallest” is a relative term which render the claims indefinite. The term "relatively smallest" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and 

Claim Objection
10.	Claims 1-7 and 8-18 are objected to because of the following informalities: 
  	Claim 1 recites “…an time elapsed since the start of polling…” should read “…a time elapsed since the start of polling”. Appropriate correction is required.
  	Claims 8, 12, and 16 recite “…setting a sampling interval of the ith datum according to …” should read “…“…setting a sampling interval of an ith datum according to …”. Appropriate correction is required.

Examiner’s Notes 

11.	 Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 112(b), and claim objection, set forth in this Office action. 

12.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhung et al. (CN 106851802) discloses a method for adjusting the polling rate of a dynamic threshold algorithm, including: turn on the proximity sensor, and obtain the integration period of the proximity sensor; obtain the integration
period of an ambient light sensor, and compare the integration period of the proximity sensor with the integration period of the ambient light sensor. Li (CN 104768171)  9058422) discloses a techniques of polling a device for data from the I/O device, and receiving the data from the I/O device at the host device as a result of the polling. The techniques include determining whether the data received is the same as data received at a previous polling of the I/O device. Upon determining the data received is the same, the techniques include decreasing the polling rate if the data is the same, and if it is not the same. Upon determining the data is not the same, the techniques include increasing the polling rate if the data is not the same. The prior art of record does not teach or make obvious the claim invention in claims 1, 8, 12, and 16 “set a sampling interval of an ith datum according to the data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a relatively smallest data acquisition period of respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data, wherein, upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units, on the plurality of data, until a formula (3) is satisfied for a first time, the controller is configured to perform a first polling, on the ith datum, of the data acquisition unit among the data acquisition units used to acquire the ith datum, T_i1 = CP x n_1                 
                    ≥
                
            SP_i”, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864